Name: Commission Regulation (EEC) No 2444/91 of 9 August 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 91 Official Journal of the European Communities No L 225/5 COMMISSION REGULATION (EEC) No 2444/91 of 9 August 1991 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 114 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . (4 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 225/6 Official Journal of the European Communities 13 . 8 . 91 ANNEX I LOTS A, B and C 1 . Operation Nos ('): 1115  1135/90 2. Programme : 1990 3. Recipient (8) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place Or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 3 (under IIIAl (a)) 8 . Total quantity : 994 tonnes net 9 . Number of lots : three (A : 360 tonnes ; B : 414 tonnes ; C : 220 tonnes) 10 . Packaging and marking (4) f) : see OJ No C 1 14, 29 . 4 . 1991 , p. 3 (under IIIA2.2 (a) and IIIA.3)  Markings in French, English, Portuguese, Spanish  Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 10 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (6): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 27. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 9 . 1991 (b) period for making the goods available at the port of shipment : 1  31 . 10. 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 10 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 10  31 . 10. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  13 . 8 . 91 Official Journal of the European Communities No L 225/7 LOT D 1 . Operation Nos (') : 1 1 37  11 39/90 2. Programme : 1990 3. Recipient (8) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 3 (under III.A.1 (a)) 8 . Total quantity : 120 tonnes net 9 . Number of lots : one 10. Packaging and marking (4): see OJ No C 114, 29 . 4. 1991 , p. 3 (under IIIA.2.2(a) and III.A.3)  Markings in English and Spanish  Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 10. 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (6) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 27. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 9 . 1991 (b) period for making the goods available at the port of shipment : 1  31 . 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 10 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 10  31 . 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 225/8 Official Journal of the European Communities 13 . 8 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29.4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate ,  certificate of origin. Radiation certificate must be issued by official authorities and be legalized for Sudan. (4) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (6) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. f) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 13 . 8 . 91 Official Journal of the European Communities No L 225/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) A 360 105 Caritas N PerÃ º AcciÃ ³n n0 1 1 1 5/90 / PerÃ º / Caritas N / 900333 / Ayacucho vÃ ­a Callao / DistribuciÃ ³n gratuita 135 Caritas N HaÃ ¯ti Action n0 1 1 16/90 / HaÃ ¯ti / Caritas N / 900310 / Port-au-Prince / Distribution gratuite 120 Protos HaÃ ¯ti Action n0 1117/90 / HaÃ ¯ti / Protos / 901512 / Port-au-Prince / Distribution gratuite B 414 15 Cinterad BÃ ©nin Action n0 1 1 18/90 / BÃ ©nin / Cinterad / 903421 / Cotonou / Distribution gratuite 30 Cinterad Burkina Faso Action n0 1119/90 / Burkina Faso / Cinterad / 903422 / Ouagadougou via LomÃ © / Distribution gratuite 15 AATM Togo Action n0 1120/90 / Togo / AATM / 901714 / Dapaong via LomÃ © / Distribution gratuite 30 AATN Togo Action n0 1121 /90 / Togo / AATM / 901748 / LomÃ © / Distribution gratuite 80 Caritas N Angola AcÃ §Ã £o n? 1 1 22/90 / Angola / Caritas N / 900326 / Namibe / DistribuiÃ §Ã £o gratuita l 45 Oikos Angola AcÃ §Ã £o n? 1123/90 / Angola / Oikos / 906701 /Malanje via Luanda / DistribuiÃ §Ã £o gratuita 10 CAM Madagascar Action n0 1124/90 / Madagascar / CAM / 902028 / Ambatondrazaka via Toamasina / Distribution gratuite No L 225/10 Official Journal of the European Communities 13 . 8 . 91 0 ) (2) (3) (4) (5) (6) 5 Appel dÃ ©tresse Madagascar Action n0 1125/90 / Madagascar / Appel dÃ ©tresse / 906803 / Antanarivo via Toamasina / Distribution gratuite 45 Caritas alemÃ £ MoÃ §ambique AcÃ §Ã £o n? 1126/90 / MoÃ §ambique / Caritas alemÃ £ / 900424 / Maputo / DistribuiÃ §Ã £o gratuita 17 Caritas alemÃ £ MoÃ §ambique AcÃ §Ã £o n? 1 1 27/90 / MoÃ §ambique / Caritas alemÃ £ / 900431 / Xai Xai via Maputo / DistribuiÃ §Ã £o gratuita 17 Caritas alemÃ £ MoÃ §ambique AcÃ §Ã £o n? 1 1 28/90 / MoÃ §ambique / Caritas alemÃ £ / 900432 / Inhambane via Maputo / DistribuiÃ §Ã £o gratuita 30 Caritas Belgica Burundi Action n0 1129/90 / Burundi / Caritas B / 900241 / Bujumbura via Mombasa / Distribution gratuite 15 Caritas Belgica Rwanda Action n0 11 30/90 / Rwanda / Caritas B / 900243 B / Kigali via Mombasa / Distribution gratuite 60 ICR Uganda Action No 1131 /90 / Uganda / ICR / 904611 / Kampala via Mombasa / Free distribution C 220 60 CAM India Action No 1132/90 / India / CAM / 902013 / Bombay / Free distribution 55 CAM India Action No 1133/90 / India / CAM / 902045 / Madras / Free distribution 45 GFSS India Action No 1134/90 / India / GFSS / 903504 / Bombay / Free distribution 60 CRS Pakistan Action No 1135/90 / Pakistan / Cathwel / 900124 / Islamabad via Karachi / Free distribution D 120 15 AATM PerÃ º AcciÃ ³n n ° 1137/90 / PerÃ º / AATM / 901715 / Arequipa vÃ ­a Matarani / DistribuciÃ ³n gratuita / Fecha de expiraciÃ ³n : 90 Oxfam Belgium Nicaragua AcciÃ ³n n ° 1138/90 / Nicaragua / Oxfam B / 900821 / Managua vÃ ­a Corinto / DistribuciÃ ³n gratuita / Fecha de expiraciÃ ³n : 15 Oxfam Belgium Sudan Action No 1139/90 / Sudan / 900824 / Port Sudan / Date of expiry :